Judgment of conviction unanimously affirmed. We think defendant’s possession of the stolen property was established by the evidence that it was found in the apartment in Brooklyn occupied by him, as well as by Ms admission that the property was delivered at Ms apartment the Mght before the arrest by some umdentified chauffeur. The stolen furs were found scattered about the apartment when the police entered it on the morning of the arrest. None of the evidence offered by the prosecution was contradicted in any way. The other alleged errors are discussed in the opimon in People v. Marcus (220 App. Div. 697), decided herewith. Present — Kelly, P. J., Manning, Kapper, Lazansky and Hagarty, JJ.